Case 4:19-cr-00491-JST Document 6-1 Filed 09/27/19 Page 1 of 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ie Tegpartment of Homeland Sceurity United States Coast Guard / NOAA
.S. Coast Guar .
CG-5209-ACT (Rev 01/2015) Active and Reserve
Statement of Semi-Monthly Income
COMMANDING OFFICER (CCB) Pay Group: USCG Active Duty Member DOB: 1977
COAST GUARD PPC Pay Begin Date: 2019-09-01 Spouse DOB: 1978 ,
444 SE QUINCY ST Pay End Date: 2019-09-15 Youngest Child DOB: 201
TOPEKA, KS 66683-3591 PHONE 1-866-772-8724
‘ TAX DATA: Federal FL State
JAMES SILCOX Employee ID: lw Marital Status: Married N
aT pan 4 oe Allowances: 1 0
ALAMEDA C, ay Grade: 5 Addl, P t 0 0
Department; DL PLNG and FORCE RDNS DIV (DX) nd ‘ Annu 0 0
Retirement Plan: Legacy oe .
EARNINGS TAXES
Description Current ipti Curren xTD
BAH W/O DEPS 1935.00 FICA 344.19 5851.28
BAS - OFF 127.20 FITW 522.24 8878.08
BASIC PAY 4499,25
CONUS COLA W/O D 110.00 -
TOTAL: 6671.45 TOTAL: 866.43 14729.36
DEDUCTIONS ALLOTMENTS
Deseri Current ription Current
FSGLI 10 3.50 MA DONATION 5,00
SGLI8 12.00 NMAL 4,25
TSGLI 0.50
TOTAL: 16,00 TOTAL: [ 9,25
OASDI WAGES MEDICARE WAGES FED TAXABLE GROSS STATE TAXABLE GROSS NET PAY
Current 4499.25 4499.25 4609.25 0.06 5779.77
YTD 7648725 76487,25 7835725 8.00 98222.96
LEAVE SUMMARY NET PAY DISTRIBUTION
Begin Regular Leave Balance 28.5 i :
+ Regular Leave Earned 0.0 Checking REREKIGAT 3779.77
~ Regulur Leave Used 14.0
- Regular Leave Lost “0.0
+ Regular Leave Sold 0.0 -
End Regular Leave Balance 14,5
End Reserve Leave Balance 0.0
End Combat Exempt Balance 0.0
End Special Leave Carryover Balance 0.0
Regular Leave Sold (Carcer-to-date) 0.0
TOTAL: 5779.77

 

REMARKS:

** Pay records bre computer matched with other federal government and benefit records for debt purposes. **

CHARGED 2 DAYS REGULAR LEAVE FOR PERIOD 23-APR-2019 TO 23-APR-2019.
CHARGED 7 DAYS REGULAR LEAVE FOR PERIOD [9-JUN-2019 TO 25-SUN-2019.

CHARGED 5 DAYS REGULAR LEAVE FOR PERIOD 05-AUG-2019 TO 09-AUG-2019,
—CGMA IS READY TO HELP, RELEVANT TO THE NEED AND RESPONSIVE IN ANY SITUATION. BE A LIFELINE TO YOUR FELLOW SHIPMATES FACING TOUGH SITUATIONS -

GIVE DURING THE COAST GUARD MUTUAL ASSISTANCE ANNUAL CAMPAIGN. USE CGMA PLEDGE FORM TO PROCESS YOUR DONATION OR ALLOTMENT INCREASE AND
RETURN IT TO YOUR CGMA KEY WORKER. DON'T SET IT AND FORGET IT. DONATIONS ARE TAX DEDUCTIBLE.

{Type text]

[Type text]

[Type texq

 

 

 
Case 4:19-cr-00491-JST Document 6-1 Filed 09/27/19 Page 2 of 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U.S Department of Hameland Security United States Coast Guard / NOAA
U.S. Coast Guard :
CG-5209-ACT (Rev 01/2015) Active and Reserve
Statement of Semi-Monthly Income
COMMANDING OFFICER (CCB) Pay Group: USCG Active Dury Member DOB: 1977
COAST GUARD PPC Pay Begin Date: 2019-09-16 Spouse DOB; 1978
444 SE QUINCY ST : Pay End Date: 2019-09-30 Youngest Child DOB: 2015-4
TOPEKA, KS 66683-3591 PHONE 1-866-772-8724 :
TAX DATA: Federal FL State
JAMES SILCOX Employee (>: ae? Marital Status: Married N
Rank: CDR Allowances: ' 0
ALAMEDA C, Pay Grade: 05 Addl. Pereent: 0 0
Department: D11 PLNG and FORCE RDNS DIV (DX) Addl, Amount: 0 0
Retirement Plan: Legacy . *
EARNINGS TAXES
Deseription Current Description Current YTD
BAH W/O DEPS 1935.00 FICA 344.18 6195.46
BAS - OFF 127.19 FITW 522.24 9400.32
BASICPAY 4499.25
CONUS COLA W/0 D 110,06
TOTAL: 6671.44 TOTAL: 866.42 15595,78
DEDUCTIONS ALLOTMENTS
ipti Deseription
FSGLI 10 3.50 MA DONATION 5.00
SGLI8 12.00 NMATI 4.25
TSGLI oso
TOTAL: 16.00 TOTAL: 9.25
OASDI WAGES MEDICARE WAGES FED TAXABLE GROSS STATE TAXABLE GROSS NET PAY
Current 4499.25 4499.25 4609.25 0,00 5779.77
YTD 80986.50 80986.50 82966.50 0,00 104002,73
LEAVE SUMMARY NET PAY DISTRIBUTION
Begin Regular Leave Balance Wes
+ Regular Leave Earned 25 Checking wee TORT 5779.77
~ Regular Leave Used 0,0
~ Regular Leave Lost 0.9 ,
- Regular Leave Sold 0.0 ©
End Regular Leave Balance 17.0
End Reserve Leave Balance 0.0
End Combat Exempt Balance 0.0
End Special Leave Carryover Balance 0.0
Regular Leave Sold (Career-ta-date) 0.0
TOTAL: 5779.77

 

REMARKS;

** Pay records are computer matched with other federal government and benefit records for debt purposes, **

—CGMA IS READY TO HELP, RELEVANT TO THE NEED AND RESPONSIVE IN ANY SITUATION, BE A LIFELINE TO YOUR FELLOW SHIPMATES FACING TOUGH SITUATIONS -
GIVE DURING THE COAST GUARD MUTUAL ASSISTANCE ANNUAL CAMPAIGN. USE CGMA PLEDGE FORM TO PROCESS YOUR DONATION OR ALLOTMENT INCREASE AND

_ RETURN IT TO YOUR CGMA KEY WORKER. DON'T SET IT AND FORGET IT, DONATIONS ARE TAX DEDUCTIBLE..--

[Type text]

(Type text]

[Type text]

 

 

 
